Although I concur with the majority's disposition of the appellant's first and third assignments of error which dealt with a motion for judgment notwithstanding the verdict and alleged attorney misconduct, I must respectfully dissent from the majority's decision in ordering a new trial for appellant's claim of damages vis-a-vis neck injuries.
An admission of liability does not in itself mandate an award of damages. Cf. Johnson v. Knebusch (June 7, 1984), Cuyahoga App. No. 47543, unreported, 1984 WL 5040. Clearly, the jury in the case sub judice did not believe that the appellant had suffered any injury to her neck. Absent passion or prejudice, the jury's verdict should not be disturbed upon appeal. Baum v.Augenstein (1983), 10 Ohio App.3d 106, 10 OBR 129,460 N.E.2d 701. I would therefore affirm the verdict of the jury and the trial court's judgment in toto. *Page 342